Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
1.	Applicant’s response to the Non-Final action mailed 12/24/21 is acknowledged (paper filed 3/24/22). In the amendment filed therein claim 1, 12, and 19 were modified. It is noted that claim 19 does not have the proper claim identifier. The claim is listed as “Previously presented” but should be “Currently amended”. Appropriate correction is required. The claims were reconsidered and the following Species requirement is deemed necessary.
Election Restriction
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.


The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

3.	When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said
product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Species Election
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species (the wild-type KRAS expressed):
a.	KRAS characterized as having a sequence corresponding to SEQ ID NO:7 (claim 2), 
b.	KRAS characterized as having a sequence corresponding to SEQ ID NO:24 (claim 2), or 
c.	KRAS characterized in that is capable of turning off hydrolysis of GTP and does not have a mutation in codons G12, G13, Q61, A146, or D154 (claims 3, 5, and 6). Please note this claims reads on mutations that may occur at codons other then the ones recited in the claims.  

Each species is identified by distinct gene/amino acid combinations (identified by specific sequences or codons).  The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The different specie constructs have diverse structural requirements that bind distinct epitopes to induce different cellular responses. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 10-20.

5.            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(1).

6.    	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LISA COOK whose telephone number is (571)272-0816. The Examiner works a flexible schedule, however she can generally be reached 9AM-5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lisa Cook
Primary Examiner
Art Unit 1642
(571) 272-0816
Hoteling 
7/2/22

/LISA V COOK/Primary Examiner, Art Unit 1642